Citation Nr: 0018707	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-16 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for barotitis.

3.  Entitlement to service connection for bilateral shoulder 
disability.

4.  Entitlement to service connection for residuals of 
allergic reaction to fire ant/bee stings.

5.  Entitlement to service connection for residuals of left 
eye contusion.

6.  Entitlement to an increased (compensable) initial 
evaluation for residuals of left rib and sternum fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from May 1980 to January 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which addressed multiple claims.  In a Form 9 
filing dated in October 1998, the appellant indicated his 
intent to limit his appeal to the RO's denial of his claims 
for service connection for bilateral hearing loss disability, 
barotitis, bilateral shoulder disability, allergic reaction 
to fire ant/bee stings and residuals of left eye contusion as 
well as the RO's initial assignment of a noncompensable 
disability following the grant of service connection for 
residuals of left rib and sternum fracture.

The Board notes that, by letter dated in August 1999, the 
appellant submitted a non- specific withdrawal of appeal with 
an explanation that a higher disability rating would be 
detrimental to his future employment.  In the May 2000 
Written Brief Presentation, his representative clarified his 
intent to withdraw from consideration a previously submitted 
claim for service connection for memory loss, and that he 
wanted the issues identified in his Form 9 filing to continue 
on appeal.  Due to the ambiguity of the August 1999 letter, 
the Board is of the opinion that the appellant did not 
effectuate a withdrawal from appeal the issues listed on the 
title page.  See 38 C.F.R. § 20.204 (1999). 

The Board further notes that the appellant submitted evidence 
in May 2000 which has not previously been considered by the 
RO.  In the Written Brief Presentation dated in May 2000, the 
appellant's representative waived RO consideration of this 
evidence in the first instance.  See 38 C.F.R. § 20.1304(c) 
(1999).  The Board will proceed accordingly.

The appellant's claim for service connection for barotitis is 
addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  The appellant does not currently manifest bilateral 
hearing loss disability.

2.  The claim for service connection for bilateral hearing 
loss disability is not plausible.

3.  The appellant's post- traumatic subacromial bursitis of 
the shoulders stems from an in- service field injury during 
the Persian Gulf War.

4.  The appellant's severe insect sting allergy is 
attributable to service.

5.  The appellant has presented competent medical opinion 
that he manifests glaucoma and unilateral tear gland 
dysfunction as a result of his in- service contusion of the 
left eye.

6.  The appellant has presented a plausible claim for service 
connection for residuals of contusion of the left eye, and VA 
has a further duty to assist him in the development of his 
claim.

7.  The appellant's left rib disability, status post- closed 
fracture of the two lower most ribs on the left, is 
manifested by pain on pressure and is analogous to an 
objectively tender and painful scar.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss disability is not well grounded, and 
there is no further duty to assist the appellant in the 
completion of his application.  38 U.S.C.A. §§ 5103(a) and 
5107(a) (West 1991).

2.  Post- traumatic subacromial bursitis of the shoulders was 
incurred during service.  38 U.S.C.A. § 1110, 1131 and 5107 
(West 1991).

3.  An allergy to insect stings was incurred during active 
service.  38 U.S.C.A. § 1110, 1131 and 5107 (West 1991).

4.  The claim for service connection for residuals of 
contusion of the left eye is well grounded, and there is a 
further statutory duty to assist the appellant in developing 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The criteria for an initial 10 percent rating for 
residuals of fracture of the left rib and sternum have been 
met.  38 U.S.C.A. § 1155, 5107(a) (West 1991), 38 C.F.R. Part 
4, §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 5297, 7804 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he must present a claim which is not inherently implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to his claim.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

A.  Bilateral hearing loss

The appellant contends that he has a current bilateral 
hearing loss disability which stems from his in- service 
exposure to acoustic trauma as an aviator.  In this respect, 
he indicates that audiometric tests show a decrease in his 
hearing acuity during the course of his military career with 
a current inability to understand speech when back ground 
noise is present.  The first requirement for a well grounded 
claim is competent evidence that the appellant has the 
disability for which he is seeking benefits.  The governing 
VA regulations specify that hearing loss shall only be 
considered a "disability" and, thus service connectable, 
when the auditory thresholds in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).

Audiometric findings on the appellant's retirement 
examination, dated in October 1996, revealed right pure tone 
thresholds of 15, 5, 0, 0, and 10, as well as left pure tone 
thresholds of 10, 10, 0, 10, and 30, at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  His previous 
audiological examinations during service did not reveal 
auditory thresholds of 40 decibels or greater in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or auditory 
thresholds of 26 decibels or greater for at least three of 
those frequencies.  He was not administered the Maryland CNC 
speech recognition test during service.

Post- service, a March 1997 VA audio examination revealed 
right puretone thresholds of 5, 10, 10, 10 and 25 decibels, 
as well as left pure tone thresholds of 10, 10, 10, 10 and 15 
decibels, at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  The appellant's speech recognition scores 
using the Maryland CNC word list was 100 percent bilaterally.  
A March 1997 audiometric examination, conducted at Fort 
Rucker, Alabama, revealed right puretone thresholds of 15, 5, 
0, 0, and 15, as well as left pure tone thresholds of 10, 5, 
0, 10 and 25 decibels, at 500, 1000, 2000, 3000, and 4000 
hertz, respectively.  A subsequent examination in April 1998 
revealed right puretone thresholds of 15, 5, 0, 5 and 15 
decibels, as well as left pure tone thresholds of 10, 5, 0, 
10 and 25 decibels, at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively

As shown above, none of the audiometric findings noted in 
service or after service meet the above criteria for 
establishing the presence of impaired bilateral hearing.  In 
this respect, the recorded pure tone thresholds are below 40 
decibels in all of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz, and the pure tone thresholds are not greater than 
26 decibels in at least three of those frequencies.  
Additionally, speech recognition is not below 94 percent.  In 
support of his claim on appeal, the appellant has referenced 
audiogram findings in the 6000 hertz frequency range, but the 
governing VA regulations do not consider audiometric findings 
in this range for purposes of determining hearing loss.  
Therefore, for VA service connection purposes, the appellant 
has not been shown to have bilateral hearing loss disability, 
see 38 C.F.R. § 3.385 (1999), and the claim must be denied as 
not well grounded.  See Edenfield v. Brown, 8 Vet.App. 384 
(1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application with respect to his service 
connection claim.  In this respect, the RO has issued a 
Statement of the Case and a subsequent Supplemental Statement 
of the Case which have notified him of the reasons and basis 
for the denial of his claim.  Additionally, the RO has 
obtained all treatment records identified by him as relevant 
to his claim, and the record does not reveal any additional 
sources of relevant information which may be obtained 
concerning the present claim.  Accordingly, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been met.  See generally Wood v. Derwinski, 1 Vet.App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).

B.  Bilateral shoulder disability

The appellant contends that his current bilateral shoulder 
disability stems from an injury incurred during field 
conditions during the Persian Gulf War.  In this respect, he 
contends that he dislocated both of his shoulders 
disassembling a bunker in late February 1991.  He indicates 
that he received field treatment, consisting of rest and high 
dosage of Ibuprofen, while his division was on the offensive 
in Iraq.  He further indicates that he reported his injury on 
his first flight physical following his return from Saudi 
Arabia.

The appellant's February 1991 flight examination indeed 
reveals his report of "painful or 'trick' shoulder."  
Additionally, a November 1994 flight examination report 
records his complaint of "intermittent pain" of the right 
shoulder relieved by non- steroidal anti- inflammatories 
(NSAIDS) which did not interfere with his flight duties.  He 
again reported "painful or 'trick' shoulder" on his 
retirement examination in October 1996.  However, he was not 
diagnosed with a left or right shoulder disability in 
service.  A letter from the Office of the Secretary of 
Defense, dated in July 1997, confirms that his unit performed 
operations near Khamisiyah, Iraq during the Persian Gulf War.

Post- service, medical records from Lyster Army Hospital 
reveal his complaint of progressively worsening bilateral 
shoulder pain since approximately 1990.  There are findings 
of pain on motion and crepitance bilaterally as well as 
positive laxity on the left.  

On VA joints examination, dated in December 1998, the 
appellant complained of localized pain in the right and left 
shoulder.  He reported a forward stress injury to both 
shoulders while tearing down a bunker in Saudi Arabia which 
resulted in a left distal radial fracture.  He further 
indicated that his orthopedic doctor at Lyster Army Hospital 
indicated that he probably had an impingement syndrome of the 
right shoulder.  Physical examination of the left upper 
extremity revealed range of motion within normal limits with 
mild subacromial bursitis.  The right upper extremity 
revealed mild to moderate pain in the subacromial area at 90 
degrees of external rotation with an ability to overcome the 
pain zone to 180 degrees of rotation.  He also had limited 
range of motion upon shoulder abduction.  However, there was 
no evidence of capsulitis or frozen shoulder syndrome.  
Diagnosis was of post- traumatic bilateral shoulder, right 
more than left, subacromial bursitis with mild to moderate 
functional limitation.  The examiner further opined that it 
was more likely than not that this disability was related to 
the appellant's active service.

In this case, the appellant currently holds a diagnosis of 
subacromial bursitis of the shoulders which is post- 
traumatic in nature.  Although there is no documentation of 
an injury to either shoulder in service, his assertions of 
field treatment for such an injury are consistent with his 
duties in Iraq and his report of "painful or 'trick' 
shoulder" on his first flight examination upon return from 
Saudi Arabia.  Furthermore, he reported a similar history of 
shoulder pain on examinations in November 1994 and October 
1996.  There is no evidence of traumatic injury to either 
shoulder following service.  Based upon this credible 
history, a VA examiner has opined that the appellant's 
bilateral shoulder disability was related to his in- service 
injury.  See Hodges v. West, 13 Vet.App. 287 (2000) (well 
grounded claim submitted where claimant submitted diagnosis 
of post- traumatic arthritis of the left knee and the record 
only reflected a traumatic injury to the left knee in 
service).  There are no countervailing medical opinions of 
record.  See Hanson v. Derwinski, 1 Vet.App. 512 (1991) (an 
appellant is entitled to service connection where he submits 
supportable medical opinion of an etiological relationship 
that is unrebutted by other medical opinion of record).  With 
application of the benefit of the doubt rule, the Board 
concludes from this evidence that the appellant's post- 
traumatic subacromial bursitis of the shoulders stems from an 
in- service field injury during the Persian Gulf War.

C.  Residuals of allergic reaction to fire ant/bee stings

The appellant contends that he developed an allergy, 
described as a potentially life threatening anaphylactic 
shock, to fire ant and bee stings during his active service.  
He indicates that he initially developed an allergy during 
flight school in 1983, and suffered a severe reaction to a 
bee sting while stationed in Germany.  He indicates that his 
Flight Surgeon required him to carry a bee sting kit, and 
that he used this kit on one other occasion under field 
conditions.

Review of his service medical records indeed show that he was 
treated for a local reaction to fire ant stings in August 
1983.  At that time, he manifested questionable anaphylactic 
symptoms which included swelling of the face, dyspnea and 
urticaria.  In May 1996, he was treated for a venomous insect 
bite with Epinephrine and Benadryl.  At that time, he was 
issued a bee sting kit.  He reported his history of allergic 
reactions on his retirement examination in October 1996, but 
the examiner offered an assessment of "no major medical 
problems."

On VA general medical examination, dated in March 1997, the 
appellant reported his in- service symptoms of hives and 
swelling in the neck, throat and face which resulted in 
breathing difficulties.  He was given a diagnosis of severe 
insect sting allergy.

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  38 C.F.R. § 3.380 (1999).  
Service connection must be determined on the evidence as to 
existence of the allergy prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  However, seasonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.  The determination as to service 
incurrence or aggravation must be made on the whole 
evidentiary showing.

Review of the medical evidence shows that the appellant first 
manifested an allergic reaction to an insect sting in 1983.  
There is a second documented allergic episode in May 1996 and 
report of another allergic reaction treated under field 
conditions.  His symptoms, which included swelling of the 
face, dyspnea and urticaria, required medical treatment and 
necessitated that he carry a bee sting kit in the field.  
According to a VA examiner in March 1997, his insect sting 
allergy is now classified as "severe" in nature.  In view 
of the above, the Board finds that the evidence of record 
preponderates in favor of an award of service connection for 
an allergy to insect stings.  

D.  Residuals of left eye contusion

The appellant next contends that he manifests residual 
disability stemming from a contusion of the left eye in 
service.  He indicates that, subsequent to his injury, he has 
manifested decreased night- vision acuity, eye pain with 
throbbing and bouts of double vision.  His service medical 
records indeed report that he suffered a contusion of the 
left eye in a helicopter crash in 1986.  Thereafter, he 
reported non- specific complaints of eye trouble and vertigo.  
His eye examinations during service reveal a diagnosis of low 
myopia, but were otherwise unremarkable.  In May 1992, a 
military examiner commented that the appellant manifested 
"no sequelae" as a result of the left eye contusion.

Post- service, the appellant reported complaints of mild 
vertigo with extreme superior dextro or levo version on VA 
visual examination in March 1997.  Following examination, the 
examiner offered diagnoses of low myopia and "glaucoma 
suspect secondary to previous contusion to left eye."  In 
May 2000, John T. Bender, Jr., O.D., offered his opinion that 
it was "highly probable" that the appellant's complaint of 
pressure and scratchy sensation of the left eye was 
attributable to a "unilateral tear gland dysfunction ... 
directly related" to his left eye trauma in service.  Based 
upon the above, the Board finds that the appellant has 
undoubtedly submitted a well grounded claim for residuals of 
contusion of the left eye.

As addressed in the remand below, the Board is of the opinion 
that further evidentiary development of this claim is 
necessary prior to any further adjudication.

II.  Increased rating - residuals left rib and sternum 
fracture

The appellant finally contends that he is entitled to a 
compensable disability evaluation for residual disability 
associated with his left rib fractures in service.  According 
to his statements of record, he suffered a collapse of his 
left lower rib cage due to a high impact injury in service.  
He was hospitalized for three weeks, but no surgery was 
performed on his ribs.  He claims that the ribs on his left 
side never regenerated with displacement and protrusion of 
his ribs closest to the sternum.  He complains of pain upon 
pressure which interferes with his lying on flat surfaces and 
performing abdominal exercises.  Initially, the Board notes 
that his complaint of increased disability is sufficient to 
well ground his claim for an increased rating within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet.App. 629, 631 (1992).  

The appellant's service medical records report that he 
sustained a closed fracture of the two lower most ribs on the 
left as a result of a helicopter crash in August 1986.  His 
subsequent flight physicals are negative for residual 
disability associated with the rib fractures.  On his 
retirement examination, dated in October 1996, he referred to 
a history of broken bones but otherwise did not voice any 
specific complaint related to his rib injury.  A November 
1996 x- ray examination of the posterior- anterior (PA) and 
lateral chest revealed that the mediastinum and bony 
structures were intact.

Post- service, medical records from Lyster Army Hospital are 
negative for complaint of, or treatment for, residual 
disability associated with the rib fractures.  A VA spine 
examination report, dated in December 1998, revealed no 
clinical evidence of crepitations of the thoracic, lateral 
chest and left chest area upon palpation.  The appellant did 
complain of mild tenderness of the tips of the lower ribs 
with applied pressure, but there was no evidence of 
inflammation, rash or typical evidence of intercostal 
myalgia.  A VA joints examination report, also dated in 
December 1998, again revealed his complaint of pain with 
applied pressure in the area of his previous fracture, but he 
denied that the area interfered with his breathing.  Physical 
examination was negative for evidence of swelling, rash, 
shingles or bleeding.  There was also no evidence of local 
injections or surgery.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a disability of the ribs is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (Schedule).  The RO has rated the appellant's residual 
disability associated with his left rib fractures under 
Diagnostic Code 5297.  Under this Diagnostic Code, a 
compensable disability evaluation requires removal of one or 
resection of two or more ribs without regeneration.  A 20 
percent rating is warranted for removal of two ribs.

Upon review of the evidence of record, the Board finds, by a 
preponderance of the evidence, that a compensable rating for 
residuals of injury to the left rib and sternum under 
Diagnostic Code 5297 is not warranted.  In this respect, the 
appellant has never undergone resection or removal of a rib 
or sternum.  Further, apart from the pain to pressure noted 
on examination, there is no clinical evidence of residual 
disability referable to his left rib, sternum or otherwise 
attributable to his in- service injury.  In this respect, a 
November 1996 x- ray examination revealed that the 
mediastinum and bony structures were intact, and VA 
examinations in 1998 were unremarkable for findings other 
than tenderness of the tips of the lower ribs with applied 
pressure.  

The fact remains that there is objective evidence that the 
appellant experiences pain to pressure in the area of the 
fracture.  Based on the function affected, symptomatology and 
localization, the Board finds that these residuals may be 
rated by analogy to an objectively tender and painful scar 
under Diagnostic Code 7804.  With application of the benefit 
of the doubt rule, the Board finds that the residuals of the 
rib and sternum fracture more nearly meet the criteria for a 
10 percent rating by analogy to a tender and painful scar.

In the absence of clinical evidence showing any other 
disability related to the left rib injury in service, the 
Board further finds no basis for assignment of a still higher 
evaluation under the provisions of 38 C.F.R. Part 4, §§ 4.40, 
4.45, and 4.59 (1999).

In this decision, the Board is cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction with 
his initial rating following the 1997 grant of service 
connection for residuals of left rib and sternum fracture.  
In such a case, the Court of Appeals for Veterans Claims has 
held that separate or "staged" ratings must be assigned 
where the evidence shows varying levels of disability for 
separate periods of time.  Fenderson v. West, 12 Vet.App. 119 
(1999).  In this case, the Board finds, by a preponderance of 
the evidence that, at any time since the appellant's filing 
of this claim, his disability has been of sufficient severity 
to warrant a 10 percent disability evaluation, but no higher.

Finally, the Board notes that the appellant and his 
representative have argued on appeal that further VA 
examination is required.  In this respect, it has been argued 
that his complaint of pain indicates that "the ribs have 
improperly healed or at the very least require another 
evaluation to be performed to ascertain the source."  
However, as indicated above, a November 1996 chest x- ray 
examination revealed that the mediastinum and bony structures 
were intact, and VA examinations in 1998 specifically 
examined the rib area.  The lay assertions by the appellant 
and his representative, which hold no probative value 
regarding questions of medical etiology or diagnosis, are 
insufficient to rebut the medical findings of record and 
otherwise provide no basis to establish that the medical 
evidence of record is inadequate for rating purposes.  See 
generally Espiritu v. Derwinki, 2 Vet.App. 492 (1992).  As 
the medical evidence of record contains express findings 
regarding the disability in question and all relevant 
treatment records have been obtained, the Board is of the 
opinion that the duty to assist has been satisfied. See 
generally Wood, 1 Vet.App. 190 (1991) (VA "duty" is just 
what it states, a duty to assist, not a duty to prove a 
claim).


ORDER

The claim for service connection for bilateral hearing loss 
disability is denied as not well grounded.

Service connection for post- traumatic subacromial bursitis 
of the shoulders is granted.

Service connection for an insect sting allergy is granted.

The claim for service connection for residuals of left eye 
contusion is well grounded.  To this extent only, the claim 
is granted.

The claim for a 10 percent rating for residuals of left rib 
and sternum fracture is granted, consistent with the criteria 
applicable to the payment of monetary awards.


REMAND

As the claim of entitlement to service connection for 
residuals of contusion of the left eye is well grounded, VA 
may undertake development to assist the appellant in 
developing facts pertinent to his claim.  See Morton, 12 
Vet.App. at 486 (1999).  Based upon the particular facts of 
this claim, the Board is of the opinion that the appellant 
should be afforded a VA visual examination, with benefit of 
review of the claims folder, in order to determine the nature 
and etiology of his eye disorder(s).

With regard to the claim for service connection for 
barotitis, the appellant contends that, since his first 
treatment for barotitis in service, his symptoms have 
progressively worsened over time with longer periods of inner 
ear blockage, more intense pain, and a popping noise in his 
left inner ear when he walks or runs.  He further indicated 
that his condition was a "periodic disabling" condition 
which interfered with his current position as a commercial 
pilot.  The Board is of the opinion that the RO should obtain 
his post- service flight examination reports prior to any 
further adjudication of this claim.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the appellant's current 
private and VA clinical records as well as his 
private flight examination reports since his 
separation from service.

2.  The appellant is hereby advised that he has 
the right to submit additional evidence and 
argument on the matters in question while this 
case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

3.  When this development is completed, the 
appellant should be scheduled for VA visual 
examination in order to determine the nature and 
severity of any residuals of his left eye 
contusion, if any.  The examiner should review the 
contents of the claims file, and obtain relevant 
history from the appellant.  Following the 
examination, the examiner should express opinion 
as to whether it is least as likely as not that 
any current disability of the eye is related to, 
or his a residual of, the contusion of the 
appellant's left eye in service?  The claims 
folder and a copy of this remand should be made 
available to the examiner.

4.  After completion of the above, the RO should 
readjudicate the issues of service connection for 
barotitis and residuals of contusion of the left 
eye with consideration given to all of the 
evidence of record, including any additional 
evidence obtained by the RO pursuant to this 
remand.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



